Citation Nr: 0608289	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  00-18 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic post-traumatic 
stress disorder.   


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from July 1968 to February 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the St. 
Paul, Minnesota, Regional Office and Insurance Center (RO) 
which, in pertinent part, determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In June 1999, the RO, in pertinent 
part, determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a chronic back disorder to include pain and denied the claim.  
In August 2002, the veteran was afforded a hearing before a 
Veterans Law Judge sitting at the RO.  In November 2002, the 
Board determined that new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic PTSD.  In November 2002, the 
Board further determined that additional development of the 
issues of service connection for both chronic PTSD and a 
chronic back disorder was necessary.  In December 2003, the 
Board remanded the issues of service connection for both 
chronic PTSD and a chronic back disorder to the RO for 
additional action.  

In February 2005, the RO granted service connection for 
chronic thoracic and lumbosacral spine injury residuals 
including chronic strain and assigned a 10 percent evaluation 
for that disability.  In January 2006, the veteran was 
informed that the Veterans Law Judge who had conducted his 
August 2002 hearing was no longer employed by the Board and 
he therefore had the right to an additional hearing before a 
different Veterans Law Judge.  In January 2006, the veteran 
informed the Board that he did not want an additional hearing 
before a Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that he incurred chronic PTSD as the 
result of the racial and other verbal insults, threats, and 
hazardous and/or arduous tasks which his military superiors 
and fellow servicemen directed toward him following his 
successful request for a hardship discharge from active 
service.  While treating VA psychiatric personnel and VA 
examiners have repeatedly diagnosed the veteran with chronic 
PTSD secondary to the alleged inservice verbal abuse and 
associated actions from his fellow servicemen, the Board 
notes that the veteran's alleged stressful experiences have 
not been verified.  While reviewing a similar factual 
scenario, the United States Court of Appeals for Veterans 
Claims (Court) has directed that additional action to verify 
the stressors, if appropriate, should be taken and the 
veteran then afforded further psychiatric evaluation.  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish initial evaluations and/or 
an effective date for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) are fully met.

2.  Then contact the appropriate service 
entity and request that it provide copies 
of all relevant documentation as to the 
veteran's advanced individual training at 
Fort Ord, California, between 
October 4, 1968, and December 18, 1968, 
for incorporation into the record.  

3.  Then contact the veteran and request 
that he provide information as to all 
treatment of his PTSD after 2004 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

4.  Then request copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2004, not 
already of record, for incorporation into 
the record.

5.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic acquired 
psychiatric disability.  All indicated 
tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressor(s) supporting such a diagnosis.  
I 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 


50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disability 
had its onset during active service or is 
in any other way causally related to 
active service.  Send the claims folders 
to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

6.  Then readjudicate the veteran's 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

